In an action by stockholders to annul and to declare void the election of defendant Cele Weiss as a director, and to declare certain other acts of the defendants, other than defendant Freiman, of no validity or effect, the defendants (other than Freiman) appeal, upon a settled bill of exceptions, from a judgment of the Supreme Court, Nassau County, entered May 29, 1961, upon the decision of the court after a nonjury trial, in favor of the plain*682tiffs. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.